Title: James Madison to William Allen, 18 December 1827
From: Madison, James
To: Allen, William


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Decr. 18. 1827
                            
                        
                        
                           
                        I just learn that Mr. Eliason owing to some misapprehension has consigned 65  [ ] blbs of flour on my acct. to
                            Mr. Scott. I enclose an order placing them at yr. disposal. You will be good eno’ to make to Mr. Scott, the satisfaction
                            due in the case. And to dispose of the flour together with the load from my waggon, on the best terms to be had. My
                            overseer who sent the wheat to Mr. Eliason, and on whom I relied for information from him, having been detained far from
                            home, I did not know that the flour had been lodged in Fredbg. or I shd. have provided for its sale a little sooner, and
                            avoided the fall in price which may have taken place. You will now do the best you can with it, & let me know the
                            amt. at my call. Friendly respects
                        
                        
                            
                                J. M
                            
                        
                    